NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 17 August 2022, has been entered into record.  In this amendment, claims 1, 2, 8, 9, 11-15, and 17-19 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objections to the claims and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s arguments, filed 17 August 2022, with respect to claims 11-20 have been fully considered and are persuasive.  The rejection of 18 May 2022 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Although the prior art of record (such as Kras et al. (US 2018/0309764 A1 and Kras hereinafter)) teaches executing, by one or more servers, a query based on one or more criteria of a group (0011, lines 4-9); identifying, by the one or more servers, one or more users resulting from execution of the query (0008, lines 4-6); and Abzarian et al. (US 2007/0271361 A1 and Abzarian hereinafter) teaches obfuscating for display, by the one or more servers, at least the portion of the user data of the one or more users (0039, lines 1-5), none of the prior art of record alone or in combination teaches determining, by the one or more servers responsive to identifying the one or more users, that a portion of user data of the one or more users is protected based at least on a combination of the one or more users meeting the one or more criteria and the portion of user data of the one or more users being protected; and obfuscating for display, by the one or more servers responsive to the determination, at least the portion of the user data of the one or more users.
The closest prior art made of record are:
Kras discloses a system and method for smart groups for computer-based security awareness training.
Abzarian discloses a system and method for experience-based exception grouping.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cignetti et al. (US Patent 10,757,139 B1) discloses a system and method for assessing and reporting security risks of an application program interface.
Ferenczi et al. (US Patent 10,097,663 B1) discloses a system and method for using integrated code to extract device characteristics for online security.
Prince et al. (US 2012/0324113 A1) discloses a system and method for registering internet-based proxy services.
Shigemoto et al. (US 2012/0210125 A1) discloses a system and method for encrypted traffic test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431